DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Claims 1-7, 9, 10 and 17-23 are allowed.

REASONS FOR ALLOWANCE
3.	The following is an examiner's statement of reasons for allowance: 
Claims 1-7, 9, 10 and 17-23 are allowable because the prior art made of record (Marcu et al in view of Kimelfeld et al) did not teach or fairly suggest the combination of elements as recited in independent Claims 1 as amended and discussed during the interview conducted 07/06/2022.

4.	There is no prior art of record, whether singly or in combination, teach or suggest the above limitations together in conjunction with the other limitations of the independent claims. Therefore, these reasons put the claim in condition of allowance.

5.	The dependent claims being definite, further limiting and fully enabled by the specification are also allowed.

6.	These features, together with the other limitations of the independent claim are novel and non-obvious over the prior art of record.

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
CONCLUSION
8.	The prior art made of record and not relied upon is considered pertinent to applicant s disclosure.
Aarskog (US 20050108001 A1)
Lin et al (US 6675159 B1)
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM SKHOUN whose telephone number is (571)272-9466. The examiner can normally be reached Normal schedule: Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HICHAM SKHOUN/Primary Examiner, Art Unit 2169